                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Robert Johnson Jr,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:17-cv-00126-FDW-DSC
                                      )
                  vs.                 )
                                      )
       Schneider Electric, et al,     )
           Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 5, 2020 Order.

                                               May 5, 2020




     Case 3:17-cv-00126-FDW-DSC Document 33 Filed 05/05/20 Page 1 of 1
